Citation Nr: 0627380	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1972 to 
March 1973.

In an August 1992 decision, the RO denied the veteran 
original service-connection claim for PTSD.  Although 
notified of that denial in September 1992, the veteran did 
not initiate an appeal.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of an August 2003 decision by the 
RO in Hartford, Connecticut, that reopened the veteran's 
claim for service connection for PTSD, but then denied the 
claim on the merits.  The veteran filed a notice of 
disagreement (NOD) in August 2003, and the RO issued a 
statement of the case (SOC) in January 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2004.

The Board points out that, regardless of what the RO has 
done, the Board must address the question of whether new and 
material evidence has been received to reopen the claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claim 
involving service connection for PTSD as on the title page.

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  




REMAND

The Board notes that, on the February 2004 VA Form 9 
submitted by the veteran's representative, on the his behalf, 
the representative indicated that the veteran desired a 
hearing before a Member of the Board (Veterans Law Judge) at 
the RO (travel board hearing).  Thereafter, in an August 2004 
letter, the representative stated that the veteran wanted a 
videoconference hearing instead of a travel board hearing. 

In an October 2005 statement, the veteran's representative 
provided to the RO the veteran's change of address, noting 
that a prior memorandum with this information, submitted in 
September 2005, had not been associated with the claims file.  
In January 2006, the RO sent the veteran a letter notifying 
him that a video conference hearing had been scheduled for 
March 8, 2006.  While the record reflects that the veteran 
failed to report for a March 8, 2006, video conference 
hearing, the notification letter was sent to the veteran's 
former -and, hence, wrong-address. There is no indication 
that either the veteran or his representative has since 
withdrawn the videoconference hearing request.  

On these facts, the Board finds that there remains an 
outstanding videoconference hearing request.  Pursuant to 38 
C.F.R. § 20.700 (2005), a hearing on appeal will be granted 
to a veteran who requests a hearing and is willing to appear 
in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules video conference hearings between the 
RO and the Board, a remand of this matter to the RO is 
necessary.  Moreover, as the veteran currently resides in 
Boston, Massachusetts, a transfer of the claims file to the 
RO in that city (at least, temporarily, for purposes of 
conducting the requested videoconference hearing) appears 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The Hartford RO should transfer the 
claims file to the RO in Boston, 
Massachusetts.  

2.  The Boston RO should schedule the 
veteran for a video conference hearing 
before a Veterans Law Judge in accordance 
with his representative's August 2004 
request.  The RO should notify the 
veteran (at the current address that has 
been provided by his representative) and 
his representative of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2005).  

3.  If the veteran no longer desires a 
Board hearing, a signed writing to that 
effect (preferably, by the veteran) 
should be placed in the claims file.  
Otherwise, after the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


